


Exhibit 10.2


March 26, 2015




Dear Ted:


I’m delighted to offer you the role of Chief Marketing Officer and look forward
to having you join our Senior Leadership Team. Your experience, high energy and
persuasive leadership style are sure to have an immediate impact on our
strategies and results.


Below is a quick summary of the offer details for the position. I’ve attached a
detailed offer letter that provides a comprehensive explanation of each offer
component for your review.


Key components of the offer include:


•
Base Salary $385,000

•
Target Bonus Opportunity of 60%

•
Guaranteed 50% attainment for 2015

•
Sign-On Equity Award of:

•
85,000 Time-Based Restricted Stock Units

•
65,000 Performance-Based Restricted Stock Units

•
Severance equal to nine (9) months’ current base salary



If you have any questions, please do not hesitate to call me directly at (732)
365-1422, or Michael Porta at (732) 528-2608. I appreciate your consideration
and look forward to you becoming part of our team.


Best regards,




/s/ Joe
Joe Redling



1





--------------------------------------------------------------------------------





March 26, 2015






Ted Gilvar
47 Page Hill Road
Far Hills, NJ 07931


Dear Ted:


We are pleased to inform you that after careful consideration, Vonage Marketing
LLC is extending an offer of employment, subject to the approval of the Board of
Directors (the “Board”) of Vonage Holdings Corp. (together, with Vonage
Marketing LLC, the “Company”). This offer letter (the “Offer Letter”), if
accepted by you and approved by the Board, shall set forth the terms of your
employment.


1. Employment


(a)
You will be employed in the position of Chief Marketing Officer.

(b)
You will report to the Chief Operating Officer, Joe Redling.

(c)
Your employment will commence on April 20, 2015 (the “Commencement Date”).

(d)
You will have duties and responsibilities customarily held by the chief
marketing officer of a public corporation (which may be increased or decreased
at the discretion of the Chief Executive Officer and Chief Operating Officer
from time to time), including but not limited to, brand strategy and
development, advertising, media, public relations, ecommerce, social and digital
lead generation and acquisition, and market research and analytics.

2. Location
Your office location will be at the Company's headquarters, which is located in
Holmdel, NJ.
3. Compensation


(a)
The Company will pay you an annual base salary (“Base Salary”) of $385,000, less
applicable withholding, payable in equal installments in accordance with the
Company’s regular payroll practices for similarly situated employees, but in no
event less frequently than biweekly in arrears.



(b)
In addition to the Base Salary, you will be eligible for a Target Bonus
Opportunity (“TBO”) of 60% of your Base Salary. TBO payouts are granted in the
Company’s sole discretion. Your actual bonus attainment will be based on
performance objectives determined in accordance with the Company’s customary
practices and may be greater or less than 100%, with maximum attainment of 175%
depending upon individual and Company performance. For 2015, your TBO payout
will not be pro-rated and will be guaranteed in a minimum


2





--------------------------------------------------------------------------------



amount equal to $115,500. When made, TBO payouts are generally paid in late
February/early March. You must be employed on the payout date to receive any TBO
payout.


4. Equity Awards


(a)
You will be granted 85,000 time-based restricted stock units (“Time-Based RSUs”)
under the Vonage Holdings Corp. 2006 Incentive Plan (the “Incentive Plan”)
pursuant to the Company’s form of Time-Based RSU agreement (the “Time-Based RSU
Agreement”). The number of shares covered by the Time-Based RSUs is subject to
adjustment based on subsequent stock splits, reverse stock splits, other
adjustments, or recapitalizations, as provided in the Incentive Plan. Subject to
your continued employment on each vesting date, the Time-Based RSUs will vest
and become exercisable as to 1/3 of the shares on the first, second, and third
anniversaries of the date of the award, which will be the first trading day of
the month following your Commencement Date. The Time-Based RSUs will be governed
by and subject to the terms of the Incentive Plan and the Time-Based RSU
Agreement, and in the event of a conflict between this paragraph and the
Incentive Plan and Time-Based RSU Agreement, the terms of the Incentive Plan and
Time-Based RSU Agreement shall control.



(b)
You will also be granted 65,000 performance restricted stock units (“Performance
RSUs”) under the Incentive Plan pursuant to the Company’s form of TSR
performance unit agreement (the “Performance RSU Agreement”). The number of
shares covered by the Performance RSUs is subject to adjustment based on
subsequent stock splits, reverse stock splits, other adjustments, or
recapitalizations, as provided in the Incentive Plan. Subject to your continued
employment on the last day of the performance period, the Performance RSUs may
vest based upon the Company’s total shareholder return as compared to a peer
group in accordance with the table included in the Performance RSU Agreement.
The Performance RSUs will be governed by and subject to the terms of the
Incentive Plan and the Performance RSU Agreement, and in the event of a conflict
between this paragraph and the Incentive Plan and Performance RSU Agreement, the
terms of the Incentive Plan and Performance RSU Agreement shall control.



(c)
Beginning in 2016, you will be eligible to participate in Vonage’s long-term
incentive compensation program as may be in effect from time to time and receive
annual incentive equity grants thereunder as determined by the Compensation
Committee of the Board in its sole discretion.



5. Severance


In addition, in the event your employment is terminated by the Company without
Cause or by you with Good Reason, each as defined below, you will be entitled to
severance pay equal to nine (9) months of your then-current base salary, less
applicable withholding, which will be paid by the Company during its regular
payroll cycle over the nine (9) month period following the date of your
employment termination, provided, however, that the Company shall not be
required to make the payments set forth in this paragraph 5 unless you execute
and deliver to the Company

3





--------------------------------------------------------------------------------



a Separation Agreement and General Release in a form reasonably acceptable to
the Company in its sole discretion (the ''Release").


"Cause “means (i) material failure to perform your employment duties (not as
consequence of any illness, accident or other disability), (ii) continued,
willful failure to carry out any reasonable lawful direction of the Company,
(iii) diverting or usurping a corporate opportunity of the Company, (iv) fraud,
willful malfeasance, gross negligence or recklessness in the performance of
employment duties, (v) willful failure to comply with any of the material terms
of this Offer Letter, (vi) other serious, willful misconduct which causes
material injury to the Company or its reputation, including, but not limited to,
willful or gross misconduct toward any of the Company's other employees, (vii)
conviction of, or plea of nolo contendre to, a felony or a crime involving moral
turpitude, and (viii) violation of any written Company policies or procedures;
provided, however, that no event or condition described in clauses (i), (ii) or
(v) shall constitute Cause unless (x) the Company gives you written notice of
its intention to terminate your employment for Cause and the grounds for such
termination and (y) such grounds for termination (if susceptible to correction)
are not corrected by you within 15 days of your receipt of such notice. If you
do not correct the grounds for termination during such 15-day cure period, your
termination of employment for Cause shall become effective on the first business
day following the end of the cure period. Unless otherwise advised by the
Company, you will be expected to perform services for the Company during the
cure period.


"Good Reason" means: (i) a decrease in your base salary; (ii) a material
diminution of your authorities, duties or responsibilities; (iii) a failure of
the Company to pay compensation due and payable to you in connection with your
employment or (iv) relocation by the Company of your principal place of
employment to a location that results in your commuting distance being at least
30 miles greater than your commuting distance on the Commencement Date;
provided, however, that no event or condition described in clauses (i) through
(iv) shall constitute Good Reason unless (x) you give the Company's most senior
Human Resources employee written notice of your intention to terminate your
employment for Good Reason and the grounds for such termination within 45 days
after the occurrence of the event giving rise to the "Good Reason" termination
and (y) such grounds for termination (if susceptible to correction) are not
corrected by the Company within 30 days of its receipt of such notice (or, in
the event that such grounds cannot be corrected within such 30-day period, the
Company has not taken all reasonable steps within such 30 day period to correct
such grounds as promptly as practicable thereafter). If the Company does not
correct the grounds for termination during such 30-day cure period (or take all
reasonable steps within such 30-day period to correct such grounds as promptly
as practicable thereafter), your termination of employment for "Good Reason"
shall become effective on the first business day following the end of the cure
period. Unless otherwise advised by the Company, you will be expected to perform
services for the Company during the cure period.




6. Benefits


(a)
You shall be entitled to participate in all employee health and welfare plans,
programs and arrangements of the Company, to the extent you are eligible to
participate in such plans, in accordance with their respective terms, as may be
amended from time to time and on the basis no less favorable than that made
available to other senior executives of the Company.




4





--------------------------------------------------------------------------------



(b)
Participation in the health and dental plan of the Company begins on the first
day of the month immediately after your Commencement Date in accordance with the
terms of the plans.



(c) You are eligible to participate in the Company’s 401(k) plan on the first
day of the month immediately after your Commencement Date.
(d) If you choose to participate in these benefits, you will receive a Summary
Plan Description for the health and dental insurance, as well as the 401(k),
plans. A copy of the plan documents is available from the Plan Administrator (as
defined in the Summary Plan Description).


7. Miscellaneous


(a)
In connection with your employment you will be required to enter into the
Company’s Employee Covenants Agreement and acknowledge and consent to the
Company’s Incentive Compensation Recoupment Policy (copies of which are enclosed
with this Offer Letter).

 
(b)
You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.



(c)
This Offer Letter is not an employment contract and does not create an implied
or express guarantee of continued employment. By accepting this offer, you are
acknowledging that you are an employee at-will. This means that either you or
the Company may terminate your employment at any time and for any reason or for
no reason. This Offer Letter contains the entire agreement and understanding
between you and the Company with respect to the terms of your employment and
supersedes any prior or contemporaneous agreements, understandings,
communications, offers, representations, warranties, or commitments by or on
behalf of the Company, whether written or oral, with respect to the terms of
your employment. Except for amendments to increase compensation payable to you,
the terms of this Offer Letter may not be amended except pursuant to a written
agreement between you and the Company.



(d)
Section 409A



(i)
The intent of the parties is that payments and benefits under this Offer Letter
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated there under (collectively "Section 409A")
and, accordingly, to the maximum extent permitted, this Offer Letter shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. If you notify the Company that you have received advice of tax
counsel of national reputation with expertise in Section 409A that any provision
of this Offer Letter (or of any award of compensation, including


5





--------------------------------------------------------------------------------



equity compensation or benefits) would cause you to incur any additional tax or
interest under Section 409A (with specificity as to the reason thereof) or the
Company independently makes such determination, the Company shall, after
consulting with you, reform such provision to try to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Section 409A.


(ii)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Offer Letter providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a "separation from service" within the meaning of Section 409A and the
payment thereof prior to a "separation from service" would violate Section 409A.
For purposes of any such provision of this Offer Letter relating to any such
payments or benefits, references to a "termination," "termination of employment"
or like terms shall mean "separation from service."



(iii)
If, as of the date of your "separation from service" from the Company, you are a
"specified employee" (within the meaning of that term under Section
409A(a)(2)(B)), then with regard to any payment or the provision of any benefit
that is considered "nonqualified deferred compensation" under Section 409A
(whether under this Offer Letter, any other plan, program, payroll practice or
any equity grant) and is payable upon your separation from service, such payment
or benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6) month-and­one-day period measured from the
date of your "separation from service," and (B) the date of your death (the
"Delay Period") and this Offer Letter and each such plan, program, payroll
practice or equity grant shall hereby be deemed amended accordingly. Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this paragraph (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
you in a lump sum with interest at the prime rate as published in the Wall
Street Journal on the first business day of the Delay Period (provided that any
payment measured by a change in value that continues during the Delay Period
shall not be credited with interest for the Delay Period), and any remaining
payments and benefits due under this Offer Letter shall be paid or provided in
accordance with the regularly scheduled payment dates specified for them herein.



(iv)
For purposes of Section 409A, your right to receive any installment payments
pursuant to this Offer Letter shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Offer Letter
specifies a payment period with reference to a number of days (e.g.,"payment
shall be made within thirty (30) days following the date of termination") , the
actual date of payment within the specified period shall be within the sole
discretion of the Company.


6





--------------------------------------------------------------------------------





(v)
To the extent any reimbursement or in-kind payment provided pursuant to this
Offer Letter is deemed nonqualified deferred compensation subject to Section
409A then (i) all such expenses or other reimbursements as provided herein shall
be payable in accordance with the Company’s policies in effect from time to
time, but in any event shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by you;
(ii) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (iii) the right to such reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.



(vi)
No amounts payable to you by the Company or any of its subsidiaries or
affiliates under this Agreement or any other agreement that constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
offset by any other amount, except as permitted under Section 409A.



(e)
Withholding. The Company may withhold any tax (or other governmental obligation)
that may result from the payments made and benefits provided to you under this
Offer Letter or require you to make other arrangements satisfactory to the
Company to enable it to satisfy all such withholding requirements.



(f)
Governing Law; Waiver of Jury Trial. All matters affecting this Offer Letter,
including the validity thereof, are to be governed by, and interpreted and
construed in accordance with, the laws of the State of New Jersey applicable to
contracts executed in and to be performed in that State. YOU AND THE COMPANY
HEREBY ACKNOWLEDGE AND AGREE THAT YOU AND THE COMPANY ARE HEREBY WAIVING ANY
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER YOU OR THE COMPANY AGAINST THE OTHER IN CONNECTION WITH ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS OFFER LETTER.
Disputes regarding your application for employment, employment, or termination
of employment will be subject to the attached Arbitration Agreement.



(g)
Remedies. In addition to all other legal and equitable remedies, the prevailing
party in any dispute that in any way relates to this Offer Letter or your
employment hereunder shall be entitled to recover his or its reasonable
attorneys’ fees and expenses incurred in connection with such dispute.



United States law requires all companies to verify an employee's authorization
to work in the United States. If you accept this offer, you will need to bring
certain documents with you on your Commencement Date which allows the Company to
verify your work authorization. Enclosed is an Employment Eligibility
Verification (form I-9). Please review the form and bring the appropriate
documents required for employment verification on your Commencement Date. You
will be asked to complete the form in the presence of a witness on your
Commencement Date.



7





--------------------------------------------------------------------------------



If these terms are agreeable to you, please sign and date the Offer Letter in
the appropriate space at the bottom and return it to me by Monday, March 30,
2015.


We are excited at the prospect of you joining the Company, and look forward to
your future contributions.    


Sincerely,


/s/ Michael Porta


Michael Porta
Vice President Human Resources


Agreed and Accepted:




Name: ____/s/ Ted Gilvar ________________
Ted Gilvar


Date: ______________________________

8



